DETAILED ACTION

Status of Claims
Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 were previously pending and subject to a final office action mailed 12/24/2020. Claims 1, 13 – 14, 18 – 19, & 24 were amended in a reply filed 03/23/2021. Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 03/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/23/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.

Regarding the previous 101 rejection, applicant initially argues, on pg. 10, that “Claims 1 [sic] does not recite any of the judicial exceptions enumerated in the Revised Guidance” because “the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components. Applicant respectfully disagrees. In fact, the claim limitations include “receiving, after a logic query for the frequent shopper identification in the advertisement 

Examiner finds Applicant’s argument unpersuasive because the instant claims do not recite the limitation “receiving, after a logic query for the frequent shopper identification in the advertisement engine, a playlist including a structured content.” Examiner further notes that the claims recite a judicial exception which falls into the "Certain Methods of Organizing Human Activity" grouping of abstract ideas because the claims cover performance of the limitation in a commercial interaction (including advertising, marketing, or sales activities or behaviors and business relations), but for the recitation of generic computer components.  For example, but for the “network-based computer system,” “client device,” “non-transitory computer-readable storage medium,” “non-transitory memory,” and “processor,” the functions in the context of this claim encompasses receiving ticket listings, sorting the tickets, and selling the tickets in a ticket marketplace. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the into the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Therefore, the claim recites an abstract idea.

Regarding the previous 101 rejection, Applicant next argues, on pg. 11, that “the subject matter of amended independent Claim 1 is integrated into a practical application and is an improvement over prior systems for “prioritizing and processing updated inventory information for event listings provided by an online ticket marketplace implemented by a network-based system” (cf. Application, para [0011]). As such, for example, the claims provide a specific improvement over prior systems with the feature of “automatically facilitating, by the network-based computer system, purchase of an electronic ticket associated with the published electronic ticket listings on a client device associated with a purchaser, wherein the automatically facilitating comprising providing the published ticket listing to a graphic user interface in the client device for display to the purchaser.” As agreed during the Examiner interview (cf Interview Summary), this 

Examiner respectfully disagrees, and notes that Examiner did not agree that the element of displaying ticket listings in a GUI “provides the technical practical application of an online ticket marketplace implemented by a network-based system.” The interview summary mailed 3/17/2021 specifically states: “Examiner had no suggestions for future amendments to overcome the 101 rejection, but notes that the Applicant's ideas of focusing on the user interface for facilitating a ticket sales transaction could be a potential route - but noted that no determination could be made regarding eligibility without having read the future claim amendments. No agreement was reached.”  Nonetheless, the newly-added limitation “providing the published electronic ticket listing to a graphic user interface in the client device for display to the purchaser” does not integrate the judicial exception into a practical application. For example, the step of “providing the published electronic ticket listing to a graphic user interface in the client device for display” amounts to generally linking the judicial exception to a particular technological environment (see MPEP § 2106.05(h)), and is also the equivalent of adding the words "apply it" using generic computers, and is therefore not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant next argues, on pgs. 11 – 12, that “Claim 1 provides an inventive concept by reciting additional elements that amount to significantly more than the judicial exception” and that “the Examiner has not provided such support {evidentiary support as per the Berkheimer Memo} in the Application or a statement made by Applicant.”

Examiner respectfully disagrees, as the following claim elements, taken both individually and as an ordered combination, to not amount to an improvement to the functionality of a computing device or any other technology. For example, the additional computer-

Examiner further notes, regarding the following claim elements that were classified as insignificant, extra-solution activity in Step 2A Prong 2, that the final rejection mailed 12/24/2020 has complied with the requirements set for as per the Berkheimer Memo – specifically, Section (III.)(A.)(2.) on page 4, which states “A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” As per this type of court-based evidence, Examiner noted in the non-final rejection, on pg. 11, that “The functionality of “receiving... a plurality of ticket inventory entries,” “prioritizing... based on: the seller priority level of at least one subscriber account,” and “updating., published electronic ticket listings for sale” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(ll), noting ‘receiving or transmitting data over a network,’ ‘Electronic recordkeeping,” “Storing and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 4, 6 – 7, 12 – 14, 17 – 19, & 21 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a plurality of ticket inventory entries,” “processing…the ticket inventory entries from at least two of the plurality of subscriber accounts,” “assigning… a seller priority level to each subscriber account of the plurality of subscriber accounts, the seller priority level based on one or more of: a number of electronic ticket listings associated with a given subscriber account of the plurality of subscriber accounts, a volume of electronic ticket sales associated with the given subscriber account of the plurality of subscriber accounts, commission generated by the given subscriber account of the plurality of subscriber accounts, and a subscription level paid for by the given subscriber account of the plurality of subscriber accounts,” “assigning… each ticket entry of the plurality of ticket entries to an event grouping of a plurality of event groupings based on the event of the plurality of events associated with the ticket entry,” “assigning… a timing priority to each event grouping of the plurality of event groupings, wherein the timing priority is based on at least one of: a time relative to an on-sale date for electronic tickets associated with the event of the plurality of events associated with the event grouping; and a time relative to an event time for the event of the plurality of events associated with the event grouping,” “prioritizing… the plurality of event groupings based on: the seller priority level of at least one subscriber account of the plurality of subscriber accounts associated with at least one ticket entry of the 

	2A Prong 1: The limitations of “receiving… a plurality of ticket inventory entries,” “processing…the ticket inventory entries from at least two of the plurality of subscriber accounts,” “assigning… a seller priority level to each subscriber account of the plurality of subscriber accounts, the seller priority level based on one or more of: a number of electronic ticket listings associated with a given subscriber account of the plurality of subscriber accounts, a volume of electronic ticket sales associated with the given subscriber account of the plurality of subscriber accounts, commission generated by the given subscriber account of the plurality of subscriber accounts, and a subscription level paid for by the given subscriber account of the plurality of subscriber accounts,” “assigning… each ticket entry of the plurality of ticket entries to an event grouping of a plurality of event groupings based on the event of the plurality of events associated with the ticket entry,” “assigning… a timing priority to each event grouping of the plurality of event groupings, wherein the timing priority is based on at least one of: a time relative to an on-sale date for electronic tickets associated with the event of the plurality of events associated with the event grouping; and a time relative to an event time for the event of the plurality of events associated with the event grouping,” “prioritizing… the plurality of event groupings based on: the seller priority level of at least one subscriber account of the plurality of subscriber accounts associated with at least one ticket entry of the plurality of ticket entries associated with a given event grouping of the plurality of event groupings,” the timing priority assigned to the given event grouping of the plurality of event groupings,” “updating… published electronic ticket listings for sale for the plurality 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “network-based computer system,” “client device,” “non-transitory computer-readable storage medium,” “non-transitory memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore, along with the limitations “processing, in parallel and electronically by one or more hardware processors” and the stipulation that functions are performed “electronically by the network-based computer system,” amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and also amount to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and are not 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “processing device,” “computing device,” “apparatus,” “memory,” and “computer-readable non-transitory media” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitations of “processing, in parallel and electronically by one or more hardware processors,” “providing the published electronic ticket listing to a graphic user interface in the client device for display,” and the stipulation that functions are performed “electronically by the network-based computer system,” amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and also amount to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and do not amount to significantly more than the judicial exception. The additional elements of “sellers,” “tickets,” “subscriber,” and “purchaser” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of ticket sales, and likewise do not 

Dependent claims 3 – 4, 6 – 7, 12 – 14, 17, 19, & 22 – 24 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “network-based computer system” and “non-transitory computer-readable storage medium” in dependent claims is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “sellers,” “service provider,” and “ticket broker” in dependent claims are recited at a high level of generality and merely limits the field of use to the ticket sales industry. Claim 3 includes additional element of files uploaded by the one of the plurality of sellers into inboxes; this is again mere applying the abstract idea to a generic computer and is also well-understood and routine because it is still similar to transmitting data over a network. Therefore, claim 3 can be similarly analyzed as above. Claim 4 is mere instruction to implement the step “in parallel using multiple processors”; and scanning is additionally similar to “electronically scanning” step that is identified to be well-understood and routine according to MPEP 2106.05 (d) II. Claim 6 includes additional rules that can be either performed by human mind or grouped into organizing human activity with the exception of sending an email. Sending an email, however, is merely generally linking the abstract 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 20090063667 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628